Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 15-17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Asai (US 2008/0144154) in view of Akanuma (US 2010/0309536).

As to claim 1, Asai (Figs. 1, 2, 6, 14) teaches a movable device comprising: 
5a movable part (120) including a mirror unit [0052]; 
a torsion bar (142, 143) with one end coupled to the movable part (Shown in Fig. 2); 
a first cantilever part (Vertical portions 140 and 141) coupled to the other end of the torsion bar; 
a second cantilever part (144-147) with one end coupled to a coupling portion (Vertical ends of 140 and 141 defined as narrower than the width of the second cantilever part (depicted below in reproduced and annotated Fig. 2 of Asai)) of the first cantilever part; 
10a stationary part (116) coupled to the other end of the second cantilever part; and 
a driver (21) configured to deform the second cantilever part (Through 150-153), 
wherein a width of the coupling portion of the first cantilever part, to which the second cantilever part is coupled, is narrower than a width of the second cantilever part in a width direction of the coupling portion (As depicted in the annotated Fig. 2 of Asai below), and wherein the width of the coupling portion of the first cantilever part is parallel to a longitudinal direction of the first cantilever part (Vertical width parallel to the long edge of 140 and 141).
That is, as shown below in an annotated version of Fig. 2, the “coupling portion” is now defined to have a vertical width slightly smaller than the vertical width of the “second cantilever part”. 


    PNG
    media_image1.png
    972
    803
    media_image1.png
    Greyscale

Fig. 2 of Asai (Annotated)

However, Asai does not teach wherein the width of the second cantilever part is more than two times the width of the coupling portion.
On the other hand, Akanuma (Figs. 13, 14) teaches wherein the width of the second cantilever part (Members 31a and 31b) is more than two times the width of the coupling portion (Connection portion connecting 20a and 20b to 31a and 31b, respectively, as shown in Fig. 14).
To illustrate the mapping of this limitation to Akanuma, an annotated version of Fig. 14 is provided below.

    PNG
    media_image2.png
    400
    518
    media_image2.png
    Greyscale

Fig. 14 of Akanuma (Annotated)
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the larger cantilever parts of Akanuma in place of the “Second Cantilever Parts” of Asai because the combination would allow for greater control of the central mirror through the drive beams. 

As to claim 2, Asai teaches wherein a position of the coupling portion is substantially at the center of the second cantilever part in the width direction (Shown in Fig. 2), 
wherein the torsion bar extends in a direction substantially parallel to an axis of 20rotation of the movable part (Shown in Fig. 5), and 
wherein the width direction of the coupling portion is orthogonal to the axis of rotation of the movable part (The coupling portion’s width direction extends vertically).

As to claim 3, Asai teaches wherein the first cantilever part includes two first cantilever parts (140 and 141), 
wherein the second cantilever part includes a plurality of second cantilever parts (144-147), 
wherein each of the plurality of the second cantilever parts is coupled to one end of the two first cantilever parts (Shown in Fig. 2), 
wherein the plurality of the second cantilever parts and the movable part are 30disposed between the two first cantilever parts (Shown in Fig. 2), and 
wherein the movable part is disposed between the plurality of second cantilever parts (Shown in Fig. 2).

As to claim 4, Asai teaches wherein the center of the coupling portion in the width direction is at a position to23Client Ref. No. FN202002690 which a distance from an outer edge of the second cantilever part in the width direction is greater than or equal to 42% and less than or equal to 57% of a length of the second cantilever part in the width direction (Depending on the defined constraints of the coupling portion, the claimed percentage relationship can be seem in Fig. 2).

As to claim 5, Asai teaches wherein the second cantilever part includes four or more second cantilever parts (144-147).

As to claim 6, Asai teaches a light source (30) configured to emit light; and 
10the movable device (71) according to claim 1 configured to deflect the light emitted from the light source so as to project an image of the light (Shown in Fig. 1).

As to claim 7, Asai teaches one or more optical combiners (40), 
15wherein the light source is a plurality of light sources configured to emit light beams with different wavelengths (Red, green and blue), 
wherein the one or more optical combiners are configured to combine the light beams emitted from the plurality of light sources (Shown in Fig. 1), and 
wherein the movable device is configured to deflect the combined light beams so 20as to project an image of the light beams (Shown in Fig. 1).

As to claim 15, Asai teaches the elements of claim 1 above.
However, Asai does not teach wherein a piezoelectric element is on a surface of the second cantilever part and does not lie over the stationary part.
On the other hand, Akanuma (Figs. 1-3, 13, 14) teaches wherein a piezoelectric element (32a) is on a surface of the second cantilever part (30a) and does not lie over the stationary part (Fixed base 40).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the non-overlapping piezoelectric element of Akanuma with the assembly of Asai because the combination would allow for the electrical connections to pass under an insulating layer 36a to the stationary part (Shown in Fig. 3C of Akanuma) rather than the open lead lines 170 and 171 shown in Fig. 4 of Asai, providing a more stable electrical connection.

As to claim 16, Asai teaches wherein, a piezoelectric element (150-153) is on a surface of the second cantilever part and extends along the second cantilever part to the coupling portion (Shown in Fig. 2).

As to claim 17, Asai teaches wherein a piezoelectric element (150-153) is on the surface of the second cantilever part (Shown in Fig. 2), and the torsion bar (142, 143) has a width smaller than a width of the piezoelectric element (A horizontal width of 142 and 143, as shown in Fig. 2, is smaller than a width of piezoelectric elements 150-153).

Claim(s) 8-12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Asai (US 2008/0144154) in view of Akanuma (US 2010/0309536) in view of Hiraoka (US 2011/0292479).

As to claim 8, Asai and Akanuma teach the elements of claim 1 above.
However, Asai and Akanuma do not explicitly teach a head-up display.
On the other hand, Hiraoka teaches a head-up display comprising the movable device according to claim 1 [0080].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the head-up display of Hiraoka with the movable device of Asai, as modified by Akanuma, because the combination would increase the market implementation of the device by utilizing it to scan a HUD. 

As to claim 9, Asai and Akanuma teach the elements of claim 1 above.
However, Asai and Akanuma do not explicitly teach a head-up display.
On the other hand, Hiraoka teaches a vehicle comprising the head-up display according to claim 8 (Head-up displays are utilized in vehicles).

As to claim 10, Asai teaches the elements of claim 1 above.
However, Asai does not explicitly teach a laser headlamp.
On the other hand, Hiraoka teaches a laser headlamp (HMD) comprising the movable device according to claim 1 [0080].

As to claim 11, Asai and Akanuma teach the elements of claim 1 above.
However, Asai and Akanuma do not explicitly teach a laser headlamp.
On the other hand, Hiraoka teaches a vehicle comprising: 30the laser headlamp according to claim 10 (E.g. utilizing the HMD in a vehicle).

As to claim 12, Asai and Akanuma teach the elements of claim 1 above.
However, Asai and Akanuma do not explicitly teach a head-mounted display.
On the other hand, Hiraoka teaches a head-mounted display comprising the movable device according to claim 1 [0080].

Claim(s) 13, 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Asai (US 2008/0144154) in view of Akanuma (US 2010/0309536) in view of Cantin (US 2013/0314711).

As to claim 13, Asai and Akanuma teach the elements of claim 1 above.
However, Asai and Akanuma do not explicitly teach an object recognition device.
On the other hand, Cantin (Fig. 2) teaches an object recognition device (10) comprising: 
35a light source (12) configured to emit light; and24Client Ref. No. FN202002690
the movable device according to claim 1 configured to deflect the light emitted from the light source to an object (E.g. integration into the lens 14), 
wherein the object recognition device is configured to detect light reflected from the object to recognize the object [0035-0038].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the object recognition device of Cantin with the movable device of Asai, as modified by Akanuma, because the combination would allow for focused direction of the output light to specific locations, allowing for more precise object detection. 

As to claim 14, Asai and Akanuma teach the elements of claim 1 above.
However, Asai and Akanuma do not explicitly teach an object recognition device.
On the other hand, Cantin (Fig. 2) teaches a vehicle comprising: the object recognition device according to claim 13 [0006-0007].

Response to Arguments
Applicant's arguments with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection based on the reference Akanuma. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691